OFFICE OF THE AlTORNEY     GENERAL   OF TEXAS
                  AUSTIN
             You advlu by ru~~lw~Bal            letter       tbat the aon-
 #table involved Won O~a~oesyrim                an4 that he ma prswnt
and a8&8ted in                              l   we   r 8p w8b ed      th a t   y Qu
adviu U8 what                f MJ, the coorrteblo psrfoma In the
ooll~otlon     of            8 Md    008t8.   ISO   r&Vd         w huti8h
 8uoh inrormatlon,     aad ror the pspo8a         of this       oplalon      (I#
will ammo that the ollry &ity perfomed                 8~ tha 00~tab10
-8    in aakin(L  tih. uls8t    ltid  thrt  ho Wa8 Wt Oalbd               tQOn
60 rM&er  W     8~~&0b   la Iraldag th0   OOlhOtiOn Of                  th4   riW8
M&  008th    you li&wise    advlrr Ohat the defeadimt                    in em&
Oa8e U88 0OIlViOt.d   Ot the @ff%Mi8@  Of
~oortlrloate     ot~publio        oonvenionoe      aid   AU@mity     frond the
RkibOad     CO~Id88%0&

               we do   sot   in    ml8   oplnlon         88U$OatlmqUe8tl4w
oi ths aom0tkt088  0r tb mk8i oi      .M)   oharge8    a8 aodr
in oatah eaw, but doa& 801d.             prOpOr    di8pOdttW
of the #I8.00 iin0 a880889d 31n oaoh oaM*
Hoaorabl.   E* Y.   cmab&ma,   page 3



          -The 8horlti or other orfloas, exoept a
     jurtloo of tha pea00 or hl8 olerkj~uho 00116et8




                   a8hareto?or8 8t8tab,thntthe cowtable
            ~WtIfai~
~riornmd    110 duty hi amneotlon
                               with the aotual oollaotion
Of,%b riM8 Ma 008t8 MiI haVi~@ tbhUdY rSOSi~ti hi8 rM8
prorldedby law for 8WVloO8 perfor~eb, he would not be
l%%thd  to My OOid.88iOn 011th0 ii.N8.
          Thaw 18 a0 pxvwlrrionin 644 at6tute8 pro~ldlng
that the general fund of the aounty ishml.4naolw any
portion or th6 flm8.   l’ha balanor ai the iin. OXJ$E%80
8houl4 bs depodteb to the oredit OS tha 8taM a8 prwidrd
by law.

                                          Yowtuytruly
                                    ATTCUWEY G-         OB TXXh3

                                    'BY